Title: From George Washington to John Hancock, 16 September 1777
From: Washington, George
To: Hancock, John



Sir
Camp between The Warren & White Horse Taverns [Pa.] Septr 16th 1777.

I arrived here last night with the Army and am now so far advanced, as to be in a position to meet the Enemy on the Route to Swedes Ford, if they should direct their course that way. Their situation, I believe, from the best information I have been able to obtain, is nearly the same it was Yesterday Evening when I wrote you. I have ordered All the Troops to be refreshed this Morning, as they were late in getting to their Ground last Night, and they are now cooking their provision. In the mean time, I intend to see my Genl Officers and to collect their sentiments upon the subject of our next movement & Operations. Genl Smallwood was at Oxford meeting House Yesterday. he has with him about 1150 Rank & file fit for duty, but not more than 860 or 70 are well armed—Some are without any. They want Ammunition too & Many necessaries. The former I ordered on Sunday. Colo. Gist is at Christiana with ab⟨out⟩ Seven hundred Men, who will form a junction with Genl Smallwood. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

